Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nelson Runkle on August 10, 2021.








The application has been amended as follows: 



1.	(currently amended):	A communication method comprising:
sending an instruction to set a virtual network function provided by a provider, the virtual network function executes a network function in a mobile communication network;
authenticating validity of the provider of the virtual network function, based on authenticating information corresponding to the provider; and
setting the virtual network function when the provider is valid, 
wherein the authentication information includes a digital signature.

2.	(canceled)

3.	(currently amended):	The communication method according to claim 1, 

4.	(currently amended):	The communication method according to claim 1, 

12.	(currently amended):	A virtual network system comprising:
an authentication server configured to store authentication information corresponding to a provider of a virtual network function, the virtual network function executes a network function in a mobile communication network;
a control apparatus configured to:
receive an instruction to set the virtual network function provided by the provider;
authenticating validity of the provider of the virtual network function, based on authenticating information corresponding to the provider; and
setting the virtual network function when the provider is valid, 
wherein the authentication information includes a digital signature.

14.	(currently amended):	The virtual network system according to claim 13, wherein the registration apparatus is configured to register the digital signature as the authentication information.

17.	(currently amended):	A control apparatus comprising:
a memory configured to store program instructions; and
a processor configured to execute the program instructions to:
receive an instruction to set a virtual network function provided by a provider, the virtual network function executes a network function in a mobile communication network;
authenticating validity of the provider of the virtual network function, based on authenticating information corresponding to the provider; and
setting the virtual network function when the provider is valid, 
wherein the authentication information includes a digital signature.

19.	(canceled)












Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433